DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.

Response to Amendment
The amendment filed on 01/14/2022 has been entered. 
Claims 1, 4-6 and 8-10  have been amended.
Claims 2, 3 and 13 have been canceled.
Claim 15 has been added.
Claims 1, 4-12 and 14-15 are pending.

Response to Arguments
Applicant's arguments filed on 01/14/2022, regarding 35 U.S.C. § 103 rejection of the pending clams have been fully considered.
Applicant argues that none of these references disclose that a delegate device is determined on the basis of a service quality criterion. Applicant further argues that “Jain do not describe the feature of determining a delegate device for the implementation of at least part of a maintenance operation on at least one device from the sub-group of devices, the delegate device being a device from the sub-group of devices, wherein determining the delegate device comprises determining the delegate device on the basis of a delegation criterion associated with the delegate device, the delegation criterion corresponding to a service quality criterion.” (Applicant Arguments/Remarks, pages 8-9)
However, Examiner relies on Zhao to teach these limitations, See the newly crafted rejection, infra.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 10 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the implementation" and “the basis” in lines 7 and 10, respectively.  There are insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitations "the implementation" and “the basis” in lines 7 and 10, respectively.  There are insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitations "the implementation",  “the basis” and “the main referring server” in lines 8, 11 and 13, respectively.  There are insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitations “the main referring server” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0331891 (Zhao) in view of US 20108/0227214 (Huang et al.).

Regarding Claim 1, Zhao teaches a method of managing a group of devices, the method being implemented by a main referring server ([⁋⁋ 0008, 0011] teaches method of downloading update file to a group of device by a server) and comprising: defining a sub-group of devices from the group of devices, the sub-group of devices comprising at least two devices from the group of devices, each of the devices of the sub-group of devices having a same value for at least one common configuration parameter, the configuration parameter corresponding to a local configuration parameter of the device ([⁋ 0017], ,
determining a delegate device for the implementation of at least part of a maintenance operation on at least one device from the sub-group of devices, the delegate device being a device from the sub-group of devices, wherein determining the delegate device comprises determining the delegate device on the basis of a delegation criterion associated with the delegate device, the delegation criterion corresponding to a service quality criterion ([0109], When the server determines the master [i.e. a delegate device] and slave devices in a group of devices, it can determine the classification of master and slave device in each device group based on the classification strategy of master and slave devices and ;
While, Zhao teaches the master device in each device group receives the update files sent by the server. the master device in the device group provides the update files to the each of the slave devices in the device group to which the master device belongs, after the master device receives the update requests sent by the slave devices [⁋⁋ 0167-0170], however, Zhao does not explicitly teach, but Huang teaches sending, by the main referring server to the delegate device, a message comprising an instruction to transfer, to at least one device from the sub-group of devices distinct from the delegate device, at least one command relating to the maintenance operation ([⁋⁋ 0027-0029], master device receives an upgrade command sent by the industry cloud server for the slave device, master device sends the upgrade command to the corresponding slave device to instruct the corresponding slave device to be upgraded in response to the upgrade command).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhao with Huang in order to 

Regarding Claim 4, Zhao teaches the method of claim 1, further comprising sending, by the main referring server to at least one client device of the sub-group of devices distinct from delegate device, a message comprising an instruction to contact the delegate device instead of the main referring server in order to implement the maintenance operation ([⁋ 0114] The server sends the information of the master devices in each device of the group slave devices of this device group. The information of the master devices is employed for the slave devices in each device group to download the update files).

Claim 9 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Zhao further discloses a server configured to manage a group of devices (see para. 0013-0017),  the server comprising a processor and a memory (see para. 0293-0295) as required by the claim 9.

Claims 10 and 11 are rejected under the same rationale of Claim 1 and/or Claim 9.

Claim 12 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Zhao further discloses a non-transitory, computer-readable storage medium having stored thereon instructions which, when executed by a processor (see para. 0295) as required by the claim 12.

Claim 14 is rejected under the same rationale of Claim 4.

Claims 5-7  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Huang further in view of US 2018/0035419 (Beattie et al.).

Regarding Claim 5, Zhao in view of Huang do not explicitly teach, however, Beattie teaches the method of claim 4, wherein the message comprising an instruction to contact the delegate device, sent to the at least one client device further comprises at least one condition of exclusion from the sub-group of devices ([⁋ 0039] based at least in part on the results of analyzing information, the resource manager component can determine whether a clustered group of communication devices is to be modified, for example, to add and/or .
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Joan and Huang with Beattie in order to add/remove device from a group based on a change in characteristics of devices as taught by Beattie. Because it would ensure the group of devices are similar so that they can update or manage using same process.

Regarding Claim 6, Zhao in view of Huang do not explicitly teach, however, Beattie teaches the method of claim 5, further comprising, by the at least one device from the sub-group of devices: verifying the at least one condition of exclusion for a device from the sub-group of devices, and upon a determination that at least one exclusion condition is satisfied, excluding the device from the sub-group of devices ([⁋ 0039], If the resource manager component determines that the communication device is does not have the data .
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhao and Huang with Beattie in order to add/remove device from a group based on a change in characteristics of devices as taught by Beattie. Because it would ensure the group of devices are similar so that they can update or manage using same process.

Regarding Claim 7, Zhao in view of Huang do not explicitly teach, however, Beattie teaches the method of claim 1, further comprising dissolving the sub-group of devices when at least one dissolution condition is satisfied (([⁋ 0039], If the resource manager component determines that the communication 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhao and Huang with Beattie in order to dissolve a cluster of devices based on a change in the device characteristics as taught by Beattie. Because it would allow the system to effectively clustering and de-clustering devices based on the characteristics of the devices.

Regarding Claim 15, Zhao in view of Huang do not explicitly teach the method of claim 7, wherein the at least one dissolution condition comprises at least one of: reaching a minimum number of devices belonging to the sub-group of devices; or determining that a configuration parameter corresponding to a hardware version of the device or a software version of the determined delegate device has changed.
However, Beattie teaches the at least one dissolution condition comprises at least one of: determining that a configuration parameter corresponding to a hardware version of the device or a software version of the determined delegate device has changed (([⁋ 0039], If the resource manager component determines that the communication device is does not have the data performance characteristics to handle the aggregate communications of the group of communication devices, the resource manager component can determine…whether the group of communication devices is to be dissolved, in accordance with the defined grouping criteria. [⁋ 0124], determined that a change in the respective device characteristics of the respective communication devices has occurred, the subsequent information relating to the respective device characteristics associated with the respective communication devices can be analyzed, and determining and making modifications of or to clusters of communications, dissolving a cluster of communication devices). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhao and Huang with Beattie in order to dissolve a cluster of devices based on a change in the device .

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Huang further in view of US Patent No. 10499221 (Guo et al.) and .

Regarding Claim 8, Zhao in view of Huang do not explicitly teach, however,  Guo teaches the method of claim 1, further comprising determining a maximum number of devices that the sub-group of devices can comprise, based on at least one delegation criterion associated with the delegate device ([C.8:L.28-34], The maximum number of the slave devices served by the communication device is a parameter for limiting the number of slave D2D devices associated with one master D2D device, that is, the number of the slave D2D devices served by the master D2D device should be less than or equal to the maximum number.).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhao in view of Huang with Guo in order to determine a maximum number of slave devices can be associated with one 
While, Zhao teaches selecting the terminal with the best performance and server capabilities as the master device [⁋ 0111], however, Zhao in view of Huang and Guo do not explicitly teach, but, Blair teaches the delegation criterion corresponding to the service quality criterion, thereby allowing the delegate device to preserve a part of the resources so that it can carry out usual tasks ([C.6:L.47-50] master device selects if it determines that it comprises more processing resources (e.g., processor capability, memory etc.) than any other local endpoints).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhao, Huang and Guo with Blair in order to select master device based on determining whether the device have more processing resources than all other devices, because it would ensure master device can handle all of the slave devices.

Written Authorization for Internet Communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448                                                                                                                                                                                              

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        sic